Exhibit 10.5

OCCIDENTAL PETROLEUM CORPORATION


2015 LONG-TERM INCENTIVE PLAN


NOTICE OF GRANT
OF PERFORMANCE RETENTION INCENTIVE AWARD
(Performance-based Vesting: Equity-settled Award)
    
Pursuant to the Occidental Petroleum Corporation 2015 Long-Term Incentive Plan,
as the same may be amended from time to time (the “Plan”), OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation (“Occidental” and, with its Subsidiaries,
the “Company”), grants you (the “Grantee”) an award on the terms and conditions
set forth herein (the “Award”). By accepting this Award, the Grantee agrees, to
the extent not contrary to applicable law, to (i) the terms and conditions of
the Plan and this Notice of Grant of Performance Retention Incentive Award (the
“Notice of Grant”), (ii) the Standard Award Terms and Conditions set out on
Attachment 1 hereto, including the arbitration provisions thereof (the “Terms
and Conditions”), and (iii) the General Terms of Employment set out on
Attachment 2 hereto, which, in the case of (ii) and (iii), are incorporated in
this Notice of Grant by reference. Capitalized terms used but not defined herein
shall, unless otherwise indicated, have the meanings set forth in the Plan. This
Notice of Grant (along with the Terms and Conditions and all other incorporated
attachments and exhibits) and the Award evidenced hereby are collectively
referred to as the “Award Agreement.”


Date of Grant:
July 8, 2015
 
 
Award Type and Description:
Restricted Stock Units granted pursuant to Section 6(e) of the Plan that have
been designated as a Retention Award within the meaning of Section 2(cc) of the
Plan and a Performance Award under Section 6(k) of the Plan (referred to herein
as “Performance Shares”), which Award is a bookkeeping entry that represents the
right to receive a number of shares of Stock up to the number indicated below
under “Number of Shares,” subject to the terms and conditions of the Award
Agreement. This Award is also intended to constitute a Section 162(m) Award
granted under Section 6(k)(i) of the Plan (even if the Grantee is not a Covered
Employee on the Date of Grant but is likely to be a Covered Employee at the time
the applicable Performance Goal (as defined below) is certified).


The Grantee’s right to receive payment of this Award, or any Tranche (as defined
below) thereof, shall vest and become earned and nonforfeitable upon (i) the
Grantee’s satisfaction of the continued service requirements described below
under “Vesting Schedule and Forfeiture” and (ii) the Committee’s certification
of the attainment of the applicable Performance Goal (defined below).
Performance Shares actually earned upon satisfaction of the foregoing
requirements are referred to herein as “Earned Performance Shares.”



 
 
Number of Shares:
See Morgan Stanley “StockPlan Connect/Stock-Based Awards/Awarded” for the total
number of Performance Shares subject to the Award, which are divided into the
following designated tranches (each, a “Tranche”):






 
 
Performance Period:
Each Tranche of the Award has a unique “Performance Period” as follows:






 


* The “Cumulative Performance Period” for each Tranche shall commence on the
first day of the applicable Performance Period for such Tranche and continue
through June 30, 2022.


Vesting Schedule and Forfeiture:
Vesting Date. The Grantee must remain in the continuous employ of the Company
from the Date of Grant (and each applicable vesting start date) through each
applicable vesting end date (each such vesting end date, a “Vesting Date”), in
accordance with the schedule below, to be eligible to receive payment of this
Award, subject to attainment of the Performance Goal.




The continuous employment of the Grantee will not be deemed to have been
interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.


Termination of Employment. Notwithstanding the foregoing, if, prior to any
Vesting Date, the Grantee (i) dies, or (ii) becomes permanently disabled while
in the employ of the Company and terminates employment as a result thereof, or
(iii) retires with the consent of the Company, or (iv) is terminated by the
Company without Cause (each of the foregoing, a “Forfeiture Event”), then the
number of Performance Shares subject to any Tranche with respect to which the
continued service requirements have not been met will be reduced on a pro rata
basis to the number obtained by multiplying the total number of Performance
Shares subject to such Tranche by a fraction, the numerator of which is the
number of days between the Date of Grant and the date of the Forfeiture Event
and the denominator of which is the number of days between the Date of Grant and
the Vesting Date on which such Tranche was scheduled to vest. Such remaining pro
rata unvested Performance Shares subject to any such Tranche (along with any
Performance Shares subject to a Tranche with respect to which the continued
service requirements have previously been met but for which the applicable
Performance Goal has not yet been satisfied) shall remain eligible for payment
following the Forfeiture Event, subject to attainment of the applicable
Performance Goal or the occurrence of a Change in Control, and all other
Performance Shares with respect to which the continued service requirements have
not previously been met shall be immediately forfeited. If the Grantee
terminates employment voluntarily or is terminated for Cause before any Vesting
Date, then the Award will terminate automatically on the date of the Grantee’s
termination and the Grantee shall immediately forfeit all unvested Performance
Shares.


Change in Control. If a Change in Control occurs following a Forfeiture Event,
then the unvested Performance Shares, as reduced as a result of the Forfeiture
Event, (along with any Performance Shares subject to a Tranche with respect to
which the continued service requirements have previously been met but for which
the applicable Performance Goal has not yet been satisfied) shall become
immediately vested and nonforfeitable and deemed to be Earned Performance Shares
as of the date of the Change in Control (without regard to whether the
applicable Performance Goal has been attained). For the avoidance of doubt,
Performance Shares previously forfeited as a result of the Forfeiture Event
shall not become vested pursuant to this paragraph.


If a Forfeiture Event has not occurred and a Change in Control occurs prior to
the final Vesting Date, then all unvested Performance Shares with respect to
which the continued service requirements have not been met will be deemed Earned
Performance Shares and will automatically convert into the same number of shares
of Restricted Stock.  The shares of Restricted Stock may not be transferred,
assigned, sold, pledged, exchanged or otherwise encumbered or disposed of by the
Grantee, except as provided for within the Plan, and are subject to a risk of
forfeiture.  In order for restrictions to lapse and the shares of Restricted
Stock to become vested and nonforfeitable, the Grantee must remain in the
continuous employ of the Company from the date of the Change in Control through
the earlier to occur of (i) the applicable Vesting Date on which such Tranche to
which the shares of Restricted Stock relate was originally scheduled to vest or
(ii) the date within 12 months following the date of the Change in Control on
which the Grantee’s employment is terminated by the Company without Cause or by
the Grantee for Good Reason (the “CIC Related Vesting Date”); provided, that,
for the avoidance of doubt, vesting of the Restricted Stock shall not be subject
to attainment of the applicable Performance Goal, which shall be waived upon
occurrence of the Change in Control.  In addition, the Grantee shall be deemed
to have a CIC Related Vesting Date (A) on the date at any time following the
occurrence of a Change in Control and prior to any Vesting Date on which the
Grantee dies or becomes permanently disabled while in the employ of the Company
and terminates employment as a result thereof, or (B) if the Grantee has accrued
12 months of continuous employment with the Company following the Change in
Control, on the date following the 12 month anniversary of the Change in Control
date and prior to any Vesting Date on which the Grantee's employment is
terminated by the Company without Cause or the Grantee retires with the consent
of the Company; provided, that in the case of clause (A) or (B) of this
sentence, the number of shares of Restricted Stock which shall become vested and
nonforfeitable on the applicable CIC Related Vesting Date shall equal the total
number of shares of Restricted Stock subject to any such Tranche with respect to
which the continued service requirements have not been met multiplied by a
fraction, the numerator of which is the number of days between the Date of Grant
and the CIC Related Vesting Date and the denominator of which is the total
number of days between the Date of Grant and the Vesting Date on which such
Tranche was scheduled to vest.  For the avoidance of doubt, the occurrence of a
Change in Control is not intended to change the protections provided to the
Grantee in the event of the Grantee's death or permanent disability occurring
prior to a Change in Control, other than waiver of any level of attainment of
the Performance Goal. Except as otherwise provided in the Award Agreement, the
Grantee shall have all of the rights of a stockholder with respect to the shares
of Restricted Stock received upon conversion of Earned Performance Shares
pursuant to this paragraph, including the right to vote such shares and, subject
to the terms and conditions described below under “Dividends, Voting and Other
Rights,” to receive any dividends that may be paid thereon; provided, that any
and all such dividends shall be subject to the same restrictions as the
underlying shares of Restricted Stock. In addition, upon the occurrence of a
Change in Control, any Performance Shares subject to a Tranche with respect to
which the continued service requirements have previously been met but for which
the applicable Performance Goal has not yet been satisfied, shall become
immediately vested and nonforfeitable and deemed to be Earned Performance
Shares.  The foregoing provisions shall not apply if, prior to the occurrence of
the Change in Control, the Committee determines in its discretion that such
event will not accelerate vesting of this Award.  Any such determination by the
Committee is binding on the Grantee.


 
 
Performance Goal:
The “Performance Goal” for each Tranche of the Award is either (i) the
attainment of positive earnings per share (“EPS”) of Occidental during the
Tranche’s applicable Performance Period; or (ii) attainment of positive EPS, on
a cumulative basis, during the period commencing on the first day of the
Tranche’s applicable Performance Period and ending on any June 30 during the
Tranche's Cumulative Performance Period. By way of example, the Performance Goal
will be attained for Tranche 3 if either: (i) the EPS for Tranche 3’s
Performance Period (ending June 30, 2018) is positive, or (ii) the EPS is
positive, on a cumulative basis, for the 2-year period ending June 30, 2019, the
3-year period ending June 30, 2020, the 4-year period ending June 30, 2021, or
the 5-year period ending June 30, 2022.


Otherwise, all unvested Performance Shares subject to such Tranche will be
forfeited. The Committee may certify attainment of the Performance Goal for a
Tranche only on or after the Vesting Date for such Tranche. The Committee may
adjust the Performance Goal as permitted by the Plan.



 
 
Payment of Award
Payment for Earned Performance Shares will be made solely in shares of Stock (in
shares of Restricted Stock, in the case of the occurrence of a Change in Control
with respect to any Tranche for which the continued services requirements have
not been previously met), which will be issued to the Grantee as promptly as
practicable after the Committee’s certification of attainment of the applicable
Performance Goal for the Tranche to which the Earned Performance Shares relate
(which such payment and certification shall occur no later than 70 days
following the end of the Performance Period for such Tranche) or the occurrence
of a Change in Control (which such payment shall occur no later than 70 days
following the date of the Change in Control), as applicable (the “Payment
Trigger Date”), and in any event no later than the 15th day of the third month
following the end of the first taxable year in which the Performance Shares are
no longer subject to a substantial risk of forfeiture.
 
 
Dividends, Voting and Other Rights:
Performance Shares are not shares of Stock and have no voting rights or, except
as described in this paragraph, dividend rights. With respect to each
Performance Share subject to this Award, the Grantee is also awarded Dividend
Equivalents with respect to one share of Stock, which means that, in the event
that Occidental declares and pays a cash dividend on its outstanding Stock and,
on the record date for such dividend, the Grantee holds Performance Shares that
have not been settled (including settlement through conversion into Restricted
Stock) or forfeited pursuant to the terms of the Award Agreement, then the
Grantee will be credited on the books and records of Occidental with an amount
equal to the amount per share of any such cash dividend for each outstanding
Performance Share. The Grantee will be credited with such Dividend Equivalents
for the period beginning on the Date of Grant and ending on the applicable
Payment Trigger Date or, if earlier, the date the Grantee forfeits his rights
with respect to the Performance Shares. Occidental will pay in cash to the
Grantee an amount equal to (i) the Dividend Equivalents credited to such Grantee
with respect to any Earned Performance Shares, plus (ii) if applicable, the
amount of any cash dividends accumulated with respect to any shares of
Restricted Stock received as described above under “Vesting Schedule and
Forfeiture—Change in Control,” as promptly as may be practicable after (A) the
Committee certifies the attainment of the Performance Goal, or (B) if a Change
in Control has occurred, the earlier to occur of the Vesting Date and the CIC
Related Vesting Date, as applicable, and in any event no later than the 15th day
of the third month following the end of the first taxable year in which the
Dividend Equivalents and/or dividends, as applicable, are no longer subject to a
substantial risk of forfeiture. Notwithstanding the foregoing, in the event the
Award is determined to be subject to Nonqualified Deferred Compensation Rules,
payment will be made no later than the end of the year in which the Payment
Trigger Date occurs, except to the extent Section 9(n) of the Plan requires
payment on the Grantee's Section 409A Payment Date.


For purposes of clarity, if Performance Shares or shares of Restricted Stock are
forfeited by the Grantee, then the Grantee shall also forfeit the Dividend
Equivalents and/or dividends, if any, accrued with respect to such Performance
Shares and/or shares of Restricted Stock.




The Grantee expressly authorizes the Company to withhold, based on applicable
minimum statutory withholding rates as determined by the Committee, all
applicable Tax Related Items (as defined in the Terms and Conditions) legally
payable by the Grantee in connection with the payment for Earned Performance
Shares or the vesting of any shares of Restricted Stock first from any Dividend
Equivalents or cash dividends payable pursuant to the Award.



ATTACHMENT 1


OCCIDENTAL PETROLEUM CORPORATION
2015 LONG TERM INCENTIVE PLAN


STANDARD AWARD TERMS AND CONDITIONS


    
The following Standard Award Terms and Conditions (these “Terms and Conditions”)
are set forth as of the Date of Grant specified in the Notice of Grant of
[Award] to which these Terms and Conditions are attached (the “Notice of
Grant”), by and between OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation
(“Occidental” and, with its Subsidiaries, the “Company”), and the eligible
individual (the “Grantee”) receiving the award described in the Notice of Grant
(the “Award”). The Award is granted in accordance with the Occidental Petroleum
Corporation 2015 Long Term Incentive Plan, as the same may be amended from time
to time (the “Plan”). Capitalized terms used but not defined herein shall,
unless otherwise indicated, have the meanings set forth in the Plan. These Terms
and Conditions, the Notice of Grant (along with all incorporated attachments and
exhibits) and the Award evidenced thereby are collectively referred to herein as
the “Award Agreement.”


Acceptance of Award. If the Grantee fails to accept the Award prior to the next
record date for the payment of dividends on the Stock subsequent to the Date of
Grant, then, notwithstanding any other provision of the Award Agreement, the
Grantee shall forfeit all rights under the Award (including all shares of Stock
subject thereto) and the Award will become null and void. For purposes of this
Section 1, acceptance of the Award shall occur on the date the Grantee accepts
the Award through Morgan Stanley Benefit Access or any replacement online system
designated by the Company.
No Employment Contract. Nothing in the Award Agreement confers upon the Grantee
any right with respect to continued employment by the Company, nor limits in any
manner the right of the Company to terminate the employment or adjust the
compensation of the Grantee. Unless otherwise agreed in a writing signed by the
Grantee and an authorized representative of the Company, the Grantee’s
employment with the Company is at will and may be terminated at any time by the
Grantee or the Company.
Restrictions on Transfer. Neither the Award Agreement nor any right to receive
shares of Stock or cash pursuant to the Award Agreement may be transferred or
assigned by the Grantee other than in accordance with the transfer restrictions
set forth in the Plan.
Taxes and Withholding.
Regardless of any action the Company takes with respect to any or all income tax
(including U.S. federal, state and local tax and non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount, if any, actually withheld by the Company. The Grantee further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, as applicable, the grant, vesting or settlement of the
Award and the receipt of any dividends or Dividend Equivalents thereon; and
(ii) does not commit to and is under no obligation to structure the terms of the
grant or any other aspect of the Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee (i)(1) in connection with the
vesting of the Award and/or the issuance of any shares of Stock or the payment
of any cash or other consideration pursuant to the Award in accordance with the
Notice of Grant (other than the crediting and payment of any dividends or
Dividend Equivalents, as applicable), from any cash and shares of Stock that are
to be paid or issued to the Grantee pursuant to the Award, in any combination as
determined by the Committee, or (ii) in connection with the granting of the
Award or the crediting and payment of any dividends or Dividend Equivalents, as
applicable, first from the cash payable pursuant to the Award (including any
dividends or Dividend Equivalents) and, if not sufficient, from the Grantee’s
wages or other cash compensation. The Grantee shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Grantee’s receipt of the Award that cannot be satisfied by the
means previously described.
Compliance with Law. The Company will make reasonable efforts to comply with all
applicable federal, state and non-U.S. laws, and the Company will not issue any
shares of Stock or other securities pursuant to the Award Agreement if such
issuance would result in a violation of any such law. Further, if it is not
feasible for the Company to comply with these laws with respect to the grant or
settlement of the Award, then the Award may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.
Relation to Other Benefits. The benefits received by the Grantee under the Award
Agreement will not be taken into account in determining any benefits to which
the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, the
Award is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, end of service payments, bonuses or long-service
awards. The grant of the Award does not create any contractual or other right to
receive future grants of, or benefits in lieu of, awards under the Plan, even if
Grantee has a history of receiving awards under the Plan or other cash or stock
awards.
Beneficial Ownership Requirements. If the Grantee (a) was a Named Executive
Officer for the last completed fiscal year prior to vesting of the Award, and
(b) is, as of the date of vesting of the Award, subject to Occidental’s
Executive Stock Ownership Guidelines, as in effect from time to time (the
“Ownership Guidelines”), and the Grantee’s Stock holdings fail as of such date
to satisfy the applicable requirements of the Ownership Guidelines, then the
Grantee shall retain Beneficial Ownership of shares of Stock equal to not less
than 50% of the net after-tax shares of Stock, if any, received under the Award
until the Grantee satisfies the applicable requirements of the Ownership
Guidelines (the “Beneficial Ownership Period”). Compliance with the foregoing
requirement shall be determined by reference to the reports filed by the Grantee
on Forms 3, 4 and 5, as applicable, pursuant to Section 16(a) of the Exchange
Act, and the aggregate number of shares of Stock reported as Beneficially Owned
during the Beneficial Ownership Period shall not be less than the sum of the
number of shares of Stock then required to be so owned pursuant to this Award
Agreement and the terms and conditions of any other grant containing this or a
similar requirement. For purposes of this Section 7, the term “Beneficial
Ownership” has the meaning ascribed in Rule 16a-1(a)(2) under the Exchange Act
and the term “Named Executive Officer” has the meaning ascribed in Item 402 of
Regulation S-K under the Exchange Act.
Golden Parachute Policy. Notwithstanding any provision in the Award Agreement to
the contrary, no payment shall be made with respect to the Award that would
cause the total payments made to the Grantee to exceed the limits in
Occidental’s Golden Parachute Policy, as in effect from time to time.
Adjustments. The number and kind of shares of Stock covered by the Award are
subject to adjustment pursuant to the allowances set forth in the Plan in order
to prevent dilution or expansion of the Grantee’s rights under the Award as a
result of events such as stock dividends, stock splits or other changes in the
capital structure of Occidental, or any merger, consolidation, spin-off,
liquidation or other corporate transaction or event having a similar effect. If
any such adjustment occurs, the Company will give the Grantee written notice of
the adjustment.
Amendments. The Plan may be amended, altered, suspended, discontinued or
terminated by the Board at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to the Award Agreement to the extent
it is applicable to the Award; however, no amendment may materially and
adversely affect the rights of the Grantee under the Award Agreement without the
Grantee’s consent. In addition, the Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue or terminate the Award Agreement,
except as otherwise provided in the Plan; provided, that, without the Grantee’s
consent, no such Committee action may materially and adversely affect the rights
of the Grantee under the Award.
Severability. If one or more of the provisions of the Award Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of the
Award Agreement, and the remaining provisions of the Award Agreement will
continue to be valid and fully enforceable.
Entire Agreement; Relation to Plan; Interpretation. Except as specifically
provided in this Section 12, the Award Agreement (including these Terms and
Conditions, the Notice of Grant and all incorporated attachments and exhibits)
constitutes the entire agreement between the Company and the Grantee with
respect to the Award. The Award Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between the Award
Agreement and the Plan, the provisions of the Plan control. References to
Sections and Attachments are to Sections of, and Attachments incorporated in,
the Award Agreement unless otherwise noted. In the event of any inconsistent
provisions between the Award Agreement and any employment agreement between the
Grantee and the Company, the provisions of the Award Agreement control, except
with respect to Section 21 below.


Successors and Assigns. Subject to any transfer or forfeiture restrictions set
forth in the Notice of Grant, the provisions of the Award Agreement shall be for
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Grantee, and the successors and assigns
of the Company.
Governing Law. The laws of the State of Delaware govern the interpretation,
performance, and enforcement of the Award Agreement (including these Terms and
Conditions, the Notice of Grant and all incorporated attachments and exhibits).
Privacy Rights. By accepting the Award, the Grantee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in the Award Agreement by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company holds, or may receive from any
agent designated by the Company, certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of the Award or any other entitlement to cash or shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan, including complying with applicable tax and securities laws (“Data”). Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting the Award, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award or future awards that may
be granted under the Plan, if any, by electronic means or to request the
Grantee’s consent to participate in the Plan by electronic means. The Grantee
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company.
Grantee’s Representations and Releases.
By accepting the Award, the Grantee acknowledges that the Grantee has read the
Award Agreement (including these Terms and Conditions, the Notice of Grant and
all incorporated attachments and exhibits) and understands that (i) the grant of
the Award is made voluntarily by Occidental in its discretion with no liability
on the part of any of its direct or indirect Subsidiaries and that, if the
Grantee is not an employee of Occidental, the Grantee is not, and will not be
considered, an employee of Occidental but the Grantee is a third party (employee
of a Subsidiary) to whom the Award is granted; (ii) all decisions with respect
to future awards, if any, will be at the sole discretion of Occidental;
(iii) the Grantee’s participation in the Plan is voluntary; (iv) the Award is an
extraordinary item that does not constitute a regular and recurring item of base
compensation; (v) the future value of any shares of Stock issued and/or the
future amount of cash, if any, payable pursuant to the Award cannot be predicted
and Occidental does not assume liability in the event the Award or any such
shares of Stock have no value in the future; (vi) subject to the terms of any
tax equalization agreement between the Grantee and the entity employing the
Grantee, the Grantee will be solely responsible for the payment or nonpayment of
taxes imposed or threatened to be imposed by any authority of any jurisdiction;
and (vii) Occidental is not providing any tax, legal or financial advice with
respect to the Award or the Grantee’s participation in the Plan.
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or the shares of Stock issued pursuant to the Award
resulting from termination of the Grantee’s employment by the Company (for any
reason whatsoever) and, to the extent permitted by law, the Grantee irrevocably
releases the Company from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the Award, the Grantee shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim.
Imposition of Other Requirements. Occidental reserves the right to impose other
requirements on the Grantee’s participation in the Plan and on the Award, to the
extent Occidental determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
Compliance with Section 409A of the Code. Unless specified otherwise in the
Notice of Grant, all amounts payable pursuant to the Award are intended to
comply with the “short term deferral” exception in the Nonqualified Deferred
Compensation Rules, and the Company shall take all reasonable actions in order
to settle the Award within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or the Award is subject to the Nonqualified Deferred Compensation Rules, the
Award Agreement shall be interpreted and administered in such a way as to comply
with the applicable provisions of the Nonqualified Deferred Compensation Rules
to the maximum extent possible. In addition, if the Award is subject to the
Nonqualified Deferred Compensation Rules, then (i) the settlement of the Award
or some portion of the Award may be delayed in accordance with the applicable
terms of Section 9(n) of the Plan; (ii) any payment on a Change in Control event
will be made only if the Change in Control also qualifies as a change of control
event within the meaning of the Nonqualified Deferred Compensation Rules; and
(iii) any determination by the Committee not to accelerate the Award on a Change
in Control shall be made only to the extent such determination is consistent
with the Nonqualified Deferred Compensation Rules. To the extent that the Board
determines that the Plan or the Award is subject to the Nonqualified Deferred
Compensation Rules and fails to comply with the requirements of the Nonqualified
Deferred Compensation Rules, the Board reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace the Award in order to cause the Award to either not be
subject to the Nonqualified Deferred Compensation Rules or to comply with the
applicable provisions of such rules.
Clawback. The Award shall be subject to the clawback provisions set forth in
Section 9(m) of the Plan.




Arbitration.
ANY DISPUTE ARISING OUT OF OR IN ANY WAY RELATED TO THE GRANTEE’S EMPLOYMENT
WITH THE COMPANY, OR THE TERMINATION OF THAT EMPLOYMENT, WILL BE DECIDED
EXCLUSIVELY BY FINAL AND BINDING ARBITRATION PURSUANT TO ANY PROCEDURES REQUIRED
BY APPLICABLE LAW. TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW, ANY
ARBITRATION WILL BE SUBMITTED TO AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND
SUBJECT TO AAA EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES IN EFFECT
AT THE TIME OF FILING OF THE DEMAND FOR ARBITRATION. ONLY THE FOLLOWING CLAIMS
ARE EXCLUDED FROM THIS SECTION 21: (i) CLAIMS FOR WORKERS’ COMPENSATION,
UNEMPLOYMENT COMPENSATION, OR STATE DISABILITY BENEFITS, AND CLAIMS BASED UPON
ANY PENSION OR WELFARE BENEFIT PLAN THE TERMS OF WHICH CONTAIN AN ARBITRATION OR
OTHER NON-JUDICIAL DISPUTE RESOLUTION PROCEDURE, (ii) TO THE EXTENT PERMITTED BY
APPLICABLE LAW, CLAIMS FOR PROVISIONAL REMEDIES TO MAINTAIN THE STATUS QUO
PENDING THE OUTCOME OF ARBITRATION, (iii) CLAIMS BASED ON COMPENSATION AWARD
AGREEMENTS AND INCENTIVE PLANS, AND (iv) CLAIMS WHICH ARE NOT PERMITTED BY
APPLICABLE LAW TO BE SUBJECT TO A BINDING PRE-DISPUTE ARBITRATION AGREEMENT.
ANY CONTROVERSY REGARDING WHETHER A PARTICULAR DISPUTE IS SUBJECT TO ARBITRATION
UNDER THIS SECTION 21 SHALL BE DECIDED BY THE ARBITRATOR.
TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, THE GRANTEE’S RESPONSIBILITY FOR
PAYMENT OF THE NEUTRAL ARBITRATOR’S FEES AND EXPENSES SHALL BE LIMITED TO AN
AMOUNT EQUAL TO THE FILING FEE THAT WOULD BE REQUIRED FOR A STATE TRIAL COURT
ACTION AND THE COMPANY SHALL PAY ALL REMAINING FEES AND EXPENSES OF THE
ARBITRATOR. UNLESS OTHERWISE REQUIRED UNDER APPLICABLE LAW, THE PARTIES SHALL
EACH PAY THEIR PRO RATA SHARE OF THE NEUTRAL ARBITRATOR’S EXPENSES AND FEES. ANY
CONTROVERSY REGARDING THE PAYMENT OF FEES AND EXPENSES UNDER THIS ARBITRATION
PROVISION SHALL BE DECIDED BY THE ARBITRATOR.
THE ARBITRATOR MAY AWARD ANY FORM OF REMEDY OR RELIEF (INCLUDING INJUNCTIVE
RELIEF) THAT WOULD OTHERWISE BE AVAILABLE IN COURT. ANY AWARD PURSUANT TO SAID
ARBITRATION SHALL BE ACCOMPANIED BY A WRITTEN OPINION OF THE ARBITRATOR SETTING
FORTH THE REASON FOR THE AWARD. THE AWARD RENDERED BY THE ARBITRATOR SHALL BE
CONCLUSIVE AND BINDING UPON THE PARTIES HERETO, AND JUDGMENT UPON THE AWARD MAY
BE ENTERED, AND ENFORCEMENT MAY BE SOUGHT IN, ANY COURT OF COMPETENT
JURISDICTION. TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAWS, THE
ARBITRATOR WILL HAVE THE AUTHORITY TO HEAR AND GRANT MOTIONS.
ATTACHMENT 2
GENERAL TERMS OF EMPLOYMENT


Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of Occidental, or any of its Subsidiaries or other
Affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
At the time of leaving employment with the Company, the Grantee will deliver to
the Company, and not keep or deliver to anyone else, any and all credit cards,
drawings, blueprints, specifications, devices, notes, notebooks, memoranda,
reports, studies, correspondence and other documents, and, in general, any and
all materials relating to the Occidental Parties (whether generated by them or
as a result of their business relationships), including any copies (whether in
paper or electronic form), that the Grantee has in the Grantee’s possession or
control.
The Grantee will, during the Grantee’s employment by the Company, comply with
the provisions of Occidental’s Code of Business Conduct.
Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any Occidental Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (1) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the Occidental Parties.
All inventions, developments, designs, improvements, discoveries and ideas that
the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of Occidental, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (1) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (1) to the employer’s actual
or demonstrably anticipated research or development, or (1) result from any work
performed by the employee for the employer.
The foregoing General Terms of Employment are not intended to be an exclusive
list of the employment terms and conditions that apply to the Grantee. The
Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Award granted pursuant to this
Award Agreement and termination of employment.







1